In an action in which a judgment of the Supreme Court, Nassau County, was entered December 9, 1971, granting plaintiff a divorce, the parties cross-appeal from so much of the judgment as ordered defendant to pay plaintiff $10,000 as an additional counsel fee. Judgment modified, on the facts, by reducing the award of an additional counsel fee to $7,500; and judgment, as so modified, affirmed insofar as appealed from, without costs. In our opinion the award was excessive to the extent indicated herein. The award, as modified, is predicated upon the sworn statement of plaintiff’s attorney that plaintiff’s mother would be reimbursed for advances made by her on account of counsel fees and upon plaintiff’s testimony of an oral agreement with her mother for repayment. Hopkins, Acting P. J.. Shapiro, Christ, Brennan and Benjamin, JJ., concur.